DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 2/4/21.  Claims 1, 3, 4, 6, 7, 14, 16, 17, 19 and 20 have been amended.  Claim 21 has been canceled.  Claims 1-20 are pending.  


Information Disclosure Statement
Information disclosure statement dated 3/12/21 has been acknowledged and considered.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 35-36, 38, 41-43, 45-47 of copending Application No. 15/202,223 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to: A system for assembling, analyzing, facilitating access to, and performing actions based on health information, the system comprising a plurality of patient state objects, wherein each patient state object: a) corresponds to, and provides a holistic and continuously updateable view of, a different patient from a plurality of patients registered with the system; b) is a data structure adapted to store, for the patient to whom it corresponds, data comprising: i) physiological data regarding that patient; ii) behavioral data regarding that patient; and iii) demographic data regarding that patient; c) stores all health data used by the system for performing actions for the patient to which it corresponds.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Subject Matter free from Prior Art
Claims 1-20 contain subject matter free from prior art.  

The closest prior art of record, Joffe (2005/01440), teaches a system for assembling, analyzing, facilitating access to, and performing actions based on health information (paras. [0013], [0073], [0169] a system for collecting (i.e. “assembling”) comparing (i.e. “analyzing”), providing (i.e. “facilitating”) acesss to and providing notifications (i.e. “performing actions”) based on patient data).  However Joffe does not expressly teach: 

b)    the behavioral data each patient state object is adapted to store for its corresponding patient comprises:
i)    compliance by the corresponding patient with requests for survey data;
ii)    compliance by the corresponding patient with using medications as directed;
iii)    a compliance level score for the corresponding patient;
iv)    a recent compliance level score for the corresponding patient;
v)    a compliance score trend for the corresponding patient;
vi)    a compliance score volatility for the corresponding patient; and
vii)    for each of a plurality of body monitors, a compliance score for providing measurements from that body monitor;
c) the physiological data each patient state object is adapted to store for its corresponding patient comprises:
i)    an overall health score for the corresponding patient;
ii)    a heath score trend for the corresponding patient;
iii)    a health score volatility for the corresponding patient;
iv)    a general hospitalization risk for the corresponding patient;
v)    for each of a plurality of conditions:
A)    a risk level for the corresponding patient for that condition; and
B)    a condition exacerbation risk for the corresponding patient for that condition;
vi)    for each of a plurality of body monitors:
A)    an urgency score for the corresponding patient for that body monitor; and
B)    a risk level for the corresponding patient for that body monitor; and
vii)    an overall exacerbation risk for the corresponding patient;

No decision on patentability has been made in light of pending rejections.  Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/25/21